DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 18-21, 26-28 and 33-35 are rejected under 35 U.S.C. 103.
Claims 22-25, 29-32, and 36-37 are objected to.
Claims 1-17 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19, 28 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bantin (US 2010/0141454), and further in view of Koujima et al. (US 2012/0091210).
Regarding claims 18, 33, and 35, Bantin teaches a vehicle, comprising: 

said detection device having at least two receiving antennas that are configured for receiving a field component of electromagnetic radiation (e.g. figure 1, paragraphs [0009] and [0011]-[0012], antenna 1 and antenna 2 receives electromagnetic radiation from RF Tag 108, wherein the RF Tag 108 may be a passive and/or active device) oriented in a vehicle longitudinal direction (e.g. figure 1, paragraph [0016], the polarization of the antenna arrays and tag 108 may be either across the tracks or parallel to the tracks; therefore, the antenna arrays receive a field component of electromagnetic radiation in parallel with a vehicle longitudinal direction), 
wherein the electro-magnetic radiation is emitted by the route-side transmitter device (e.g. figure 1, paragraphs [0009] and [0011]-[0012], antenna 1 and antenna 2 receives electromagnetic radiation from RF Tag 108, wherein the RF Tag 108 may be a passive and/or active device); and 
said at least two receiving antennas being disposed with an offset in the vehicle longitudinal direction (e.g. figure 1, paragraph [0010], antenna 1 and antenna 2 are spaced apart from each).
However, Bantin is silent with regard to the field component includes a magnetic field component.
Koujima teaches a composit RF tag for transmitting and receiving information using an electromagnetic induction method, comprising a magnetic antenna for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bantin by applying the teaching of Koujima to explicitly using a composite RF tag for transmitting and receiving a magnetic field component of the electromagnetic radiation, for the purpose of minimizing adverse influence of surrounding metal rails and/or preventing the RF tag from fracture and cracking by using a composite magnetic RF tag (e.g. Koujima, paragraph [0001]).
Regarding claim 19, combination of Bantin and Koujima teaches wherein the vehicle is a rail vehicle (e.g. Bantin, figure 1, paragraph [0008], vehicle may be a railroad car) and the route-side transmitter device is a track-side balise (e.g. it is well known as admitted by applicant described in paragraph [0002] of applicant’s published application).
Regarding claim 28, combination of Bantin and Koujima teaches an arrangement, comprising: at least one route-side transmitter device (e.g. Bantin, figure 1, RF Tag 108), and at least one vehicle according to claim 18 (e.g. Bantin, figure 1, paragraph [0008], vehicle may be a railroad car).
Regarding claim 34, combination of Bantin and Koujima teaches configured for mounting on a vehicle in such a manner that said at least two receiving antennas are suitable for receiving a magnetic field component of the electromagnetic radiation oriented in a vehicle longitudinal direction and the offset between said at least two receiving antennas is an offset in the vehicle longitudinal direction (e.g. Bantin, figure 1, .
Claims 20-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bantin (US 2010/0141454) in view of Koujima et al. (US 2012/0091210), and further in view of Orion (EP 2388857 A1 found in IDS dated 09/30/2019).
Regarding claim 20, combination of Bantin and Koujima teaches wherein each of said at least two receiving antennas defining a surface normal oriented in the vehicle longitudinal direction (e.g. Bantin, figure 1, paragraph [0016], the polarization of the antenna arrays and tag 108 may be either across the tracks or parallel to the tracks; therefore, the antenna arrays receive a field component of electromagnetic radiation in parallel with a vehicle longitudinal direction). 
However, combination of Bantin and Koujima is silent with regard to comprises at least one conductor loop.
Orion teach each of said at least two receiving antennas comprises at least one conductor loop (e.g. figures 1 and 4, first receiver circuit has a single turn antenna coil loop A, second receiver circuit has two-turn antenna coil loop B, and third receiver circuit has a three-turn coil loop, wherein the coil loops A-C are conductive because them they produces electric signals as shown in figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bantin and Koujima by applying the teaching of Orion to explicitly have wherein each of said at least two receiving antennas comprises at least one conductor loop defining a surface normal 
Regarding claim 21, combination of Bantin, Koujima and Orion teaches wherein each of said at least two receiving antennas comprises at least one conductor coil defining a surface normal oriented in the vehicle longitudinal direction (e.g. Orion, figures 1 and 4, first receiver circuit has a single turn antenna coil loop A, second receiver circuit has two-turn antenna coil loop B, and third receiver circuit has a three-turn coil loop, wherein the coil loops A, B and C are conductive because them they produces electric signals as shown in figure 5).
Regarding claim 26, combination of Bantin, Koujima and Orion teaches wherein said detection device comprises at least three receiving antennas (e.g. Orion, figures 1 and 4, first receiver circuit has a single turn antenna coil loop A, second receiver circuit has two-turn antenna coil loop B, and third receiver circuit has a three-turn coil loop, wherein the coil loops A, B and C are conductive because them they produces electric signals as shown in figure 5). 
Regarding claim 27, combination of Bantin, Koujima and Orion teaches wherein said at least three receiving antennas are equidistantly spaced from one another (e.g. Orion, abstract, figure 4, coil loops A, B and C have same longitudinal symmetry axis and same transverse symmetry, and it is obvious to space in equal distance in order to achieve field symmetry and minimize the effect of field imbalance to improve measurement accuracy).
Allowable Subject Matter
Claims 22-25, 29-32, and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858


/JAY PATIDAR/Primary Examiner, Art Unit 2858